Citation Nr: 0630598	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability evaluation for a 
lateral meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from January 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In considering the veteran's claim for a compensable 
evaluation for his service-connected right knee disability, 
the Board must consider whether the veteran's case presents 
evidence that would support a compensable rating on the basis 
of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

While the July 2003 VA orthopedic examiner noted the 
veteran's range of motion in his right knee, she made no 
mention of whether such range of motion was limited by pain, 
repetition, weakness, fatigue, or lack of endurance.  Yet, 
there is evidence of record that the veteran experiences some 
degree of pain in his right knee, and that such pain might 
result in some functional loss.  Specifically, the VA 
examiner indicated that the veteran reported a significant 
increase in pain when going up and down stairs.  The veteran 
also stated in his March 2004 substantive appeal that the 
pain limits his right knee when he stands for prolonged 
periods of time.

Although the veteran is competent to report pain, the Board 
must rely on objective medical evidence when considering 
whether there is satisfactory evidence of painful motion 
attributable to the veteran's right knee disability to the 
extent that would support the assignment of an increased 
rating.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
Johnston, supra; DeLuca, supra.  Therefore, the Board 
concludes that this appeal must be remanded for a new VA 
examination which notes consideration of functional loss due 
to the DeLuca factors, including pain.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the severity and 
manifestations of the veteran's service-
connected lateral meniscus tear of the 
right knee.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.

In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.

If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

2. Provide the veteran with notice 
regarding the issue of an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

